IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20406
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GILBERT MORALES-VEGA,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-742-ALL
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gilbert Morales-Vega (“Morales”) appeals the sentencing

following his guilty-plea conviction for illegal reentry into the

United States following deportation.     Morales argues that the

district court erred in assessing an eight-level sentence

enhancement because his state drug possession conviction was not

an aggravated felony because the maximum punishment was

probation.     Morales also contends that under the November 1,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20406
                                 -2-

2001, Sentencing Guidelines § 2L1.2(b)(1)(C), drug possession is

not an aggravated felony.   Morales’ arguments are foreclosed by

the decision in United States v. Caicedo-Cuero, 312 F.3d 697

(5th Cir. 2002).

     Morales also contends that his conviction for simple

possession of a controlled substance was not a “drug trafficking

crime” and, therefore, not an aggravated felony for the purposes

of 8 U.S.C. §§ 1101(a)(43)(B) & 1326(b)(2).   Morales acknowledges

that his argument is foreclosed by United States v. Rivera,

265 F.3d 310, 312-13 (5th Cir. 2001), cert. denied, 534 U.S. 1146

(2002), and United States v. Hinojoas-Lopez, 130 F.3d 691, 693-94

(5th Cir. 1997), but he nevertheless seeks to preserve the issue

for possible further review.

     Accordingly, Morales’ sentence is AFFIRMED.